Case: 1:20-cv-01877 Document #: 1 Filed: 03/19/20 Page 1 of 7 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS AND )
DECORATORS PENSION FUND; TRUSTEES OF THE )
CHICAGO PAINTERS AND DECORATORS WELFARE )
FUND; TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS SAVINGS FUND; TRUSTEES

OF THE CHICAGO PAINTERS AND DECORATORS
APPRENTICESHIP FUND; TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS
SCHOLARSHIP FUND; AND TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS

JOINT COOPERATION TRUST FUND, No. 20-cv-1877

Vv.

ESPINOZA DECORATING, INC.
an Illinois corporation; and RUBEN ESPINOZA

)

)

)

)

)

)

)

)

)

Plaintiffs, )
)

)

)

)

)

individually, )
)

)

Defendants.

COMPLAINT

Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS PENSION
FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS WELFARE
FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS SAVINGS FUND;
TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS APPRENTICESHIP
FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS SCHOLARSHIP
FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND, by and through their attorneys, DONALD D. SCHWARTZ,
JAMES R. ANDERSON, GRANT R. PIECHOCINSKI, BRIAN C. JAMES and ARNOLD AND

KADJAN LLP, complain against the Defendants, ESPINOZA DECORATING, INC. , and
Case: 1:20-cv-01877 Document #: 1 Filed: 03/19/20 Page 2 of 7 PagelD #:2

RUBEN ESPINOZA individually as follows:
COUNT I
Jurisdiction and Venue

1. This Court has subject matter jurisdiction pursuant to Section 301 of the National
Labor Relations Act, as amended, 29 U.S.C. 185(a), and Section 502 of the Employee Retirement
Security Act (ERISA) of 1974, as amended, 29 U.S.C. Section 1132(e)(1), 1145 and 28 U.S.C.
Section 1331, and federal common law.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the Trustees of the Chicago Painters and Decorators Pension
Fund; Trustees of the Chicago Painters and Decorators Welfare Fund; Trustees of the Chicago
Painters and Decorators Savings Fund; Trustees of the Chicago Painters and Decorators
Apprenticeship Fund; Trustees of the Chicago Painters and Decorators Scholarship Fund; and
Trustees of the Chicago Painters and Decorators Joint Cooperation Trust Fund (“the Funds”), and
have standing to sue pursuant to 29 U.S.C. Section! 132(d)(1).

4, The Funds have been established pursuant to Collective Bargaining Agreements
previously entered into between the Painters’ District Council No. 14 and its affiliated locals (the
“Union”), and certain employer associations whose employees are or were covered by one or more
Collective Bargaining Agreements with the Union.

5. The Funds are maintained and administered in accordance with and pursuant to the
provisions of the National Labor Relations Act, 29 U.S.C. Section 186 et. seq., and the Employee

Retirement Security Act, 29 U.S.C. Section 1001, et. seq., and also pursuant to the terms and
Case: 1:20-cv-01877 Document #: 1 Filed: 03/19/20 Page 3 of 7 PagelD #:3

provisions of the Collective Bargaining Agreements and Declarations of Trust (“Trust
Agreements”) which established the Funds.

6. Defendant, ESPINOZA DECORATING, INC. (“ESPINOZA”), an Illinois
corporation, is an employer engaged in an industry affecting commerce which since at least May
1, 2001 entered into a Collective Bargaining Agreement with the Union (“Labor Agreement”)
whereby ESPINOZA agreed to be bound by the provisions of the Labor Agreement and any
subsequent agreements negotiated between the Union and certain employer associations.
(Agreement Attached as Ex. A)

The Agreements

7. Pursuant to the provisions of the Labor Agreement, ESPINOZA is bound to the
Trust Agreements and is required to make periodic contributions to the Funds for each hour worked
by its bargaining unit employees working within the occupational and jurisdictional scope
described therein at the rate and in the manner specified by the Labor Agreement and the Trust
Agreements. In addition, ESPINOZA is required to make contributions to the Funds measured
by hours worked by subcontractors performing painters’ or tapers’ work who fail to make
contributions to the Funds.

8. Under the terms of the Labor Agreement and Trust Agreements to which it is
bound, ESPINOZA is required to submit all necessary books and records to Plaintiffs’ auditor for
the purpose of determining whether or not ESPINOZA is in compliance with its obligation to
contribute to the Funds. Under the terms of the Labor Agreement and Trust Agreements to which
it is bound, ESPINOZA is also required to remit contribution at dates certain and the failure to

pay monthly contributions in a timely manner results in the assessment of liquidated damages
Case: 1:20-cv-01877 Document #: 1 Filed: 03/19/20 Page 4 of 7 PagelD #:4

as set forth in the Labor Agreement. In addition, the Labor Agreement and the Trust Agreements
require ESPINOZA to pay liquidated damages, auditor fees, and all attorneys’ fees and court costs
incurred by the Funds in the collection process.

The Claims

9. ESPINOZA has breached the provisions of the Labor Agreement and Trust
Agreements by failing to make all of the contributions owed to the funds for the work months of
September, 2019 through the present. Specifically, ESPINOZA has also failed to timely pay
monthly contributions for work months at certain times and liquidated damages which are owed
in an amount not presently precisely ascertainable, and liquidated damages are owed on those
reports.

10. Pursuant to the provisions of the Labor Agreement and Trust Agreements,
ESPINOZA is required to pay liquidated damages, auditor fees and all attorneys’ fees and court
costs incurred by the Funds in the collection process.

11. Plaintiffs have complied with all conditions precedent in bringing this suit.

12. Plaintiffs have been required to employ the undersigned attorneys to collect the
monies that may be found to be due and owing from ESPINOZA.

13. | ESPINOZA is obligated to pay the attorneys’ fees and court costs incurred by the
Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section 1132
(g)(D).

14. Pursuant to 29 U.S.C. Section 1132(g)(2)(c), Plaintiffs are entitled to an amount
equal to the greater of:

(1) interest on the unpaid contributions; or
Case: 1:20-cv-01877 Document #: 1 Filed: 03/19/20 Page 5 of 7 PagelD #:5

(ii) liquidated damages provided for under the Trust Agreements
not in excess of 20% of the amount that is due.

Relief Sought

WHEREFORE, Plaintiffs pray for relief as follows:

A. That ESPINOZA be ordered to produce reports and contributions for the
period from September, 2019 through the present and that judgment be entered in favor of
Plaintiffs and against the Defendant in the amount shown to be due and owing on those reports;

B. That judgment be entered in favor of Plaintiffs and against ESPINOZA in the
amount shown to be due and owing for its unpaid liquidated damages;

C. That ESPINOZA be ordered to produce its books and records for a fringe benefit
fund contribution compliance audit for the period from January 1, 2016 through the present; and
that judgment be entered against ESPINOZA and in favor of Plaintiffs, in the amount shown to
be due under the audit for the period from January 1, 2016 through the present;

D. That Plaintiffs be awarded their costs herein, including audit costs, interest,
reasonable attorneys’ fees and court costs incurred in the prosecution of this action, together with
liquidated damages in the amount of 20%, all as provided in the Labor Agreement, Trust
Agreements, and 29 U.S.C. Section 1132(g); and

EB. Such other and further relief as the Court deems appropriate.

COUNT I
Is Plaintiffs reallege and incorporate paragraphs | through 14 of Count I into Count

II as if they were fully restated herein.
Case: 1:20-cv-01877 Document #: 1 Filed: 03/19/20 Page 6 of 7 PagelD #:6

The Claim

16. RUBEN ESPINOZA is the president of ESPINOZA DECORATING , and is
empowered to execute agreements on behalf of the corporation.

17. The Collective Bargaining Agreement (“CBA”) at Article 16 Section 1(b)(1)
provides that: Each employer agrees that before commencing any work to which this Agreement
applies, a performance bond _ of at least Ten Thousand Dollars ($10,000.00) shall be provided to
insure the prompt and full payment of all contributions due to the Welfare Fund, Pension Fund,
Deferred Savings Fund, and_ the Apprenticeship Fund. (Exhibit B).

18. Pursuant to Article 15, Section1(b)(3) of the Labor Agreement, in the event that
the Employer is a corporation, liability shall be imposed not only on the corporation but also
personally on each corporate official of that Employer empowered to execute agreements or sign
checks on the corporation’s behalf to designate the persons empowered to do so.

19. Defendant ESPINOZA DECORATING breached Article 16 by failing to post
Any performance bond as required by the CBA.

20. As ESPINOZA DECORATING breached Article 15, RUBEN ESPINOZA is
personally liable to the Funds for the total amount owed on the audit for the period of J anuary |,
2016 to present.

WHEREFORE, Plaintiff pray for relief as follows:

B. That judgment be entered against ESPINOZA DECORATING, IND. and
RUBEN ESPINOZA, individually for the amount shown to be due on the audit for the period of
January 1, 2016 to present.

c. Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
Case: 1:20-cv-01877 Document #: 1 Filed: 03/19/20 Page 7 of 7 PagelD #:7

costs incurred in the prosecution of this action, together with liquidated damages in the amount of
20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).
D. This Court grant Plaintiffs such other and further relief as it may deem appropriate

under the circumstances.
Respectfully submitted,

TRUSTEES OF THE CHICAGO PAINTERS et al,

By: — /s/ James R. Anderson
One of their Attorneys
DONALD D. SCHWARTZ
JAMES R. ANDERSON
GRANT R. PIECHOCINSKI
BRIAN C. JAMES
ARNOLD AND KADJAN LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601
(312)236-0415
